Title: I. Jefferson’s Draft Resolutions, [25 July 1775]
From: Jefferson, Thomas
To: 


                        
                            [25 July 1775]
                        
                        The Congress proceeding to take into their consideration a resolution of the House of Commons of Gr. Br. referred to them by the several assemblies of New Jersey, Pennsylva. and Virga., which resolution is in these words ‘that it is the opinion &c.’ are of Opinion
                        That the colonies of America possess <an> the exclusive <right> privilege of giving and granting their own money; that this involves a right of deliberating whether they will <give any sums> make any gift, for what purposes <they will give them> it shall be made, and what shall be <the> it’s amount <of the gift> and that it is a high breach of this privilege for any body of men, extraneous to their constitution, to prescribe the purposes for which money shall be levied on them, <and> to take to themselves the authority of judging <what shall be a sufficient levy> of their conditions circumstances, and situation and of determining the <sufficiency or insufficiency of any the levy proposed> amount of the contribution to be levied.
                        That as they possess a right of appropriating their gifts, so are they entitled at all times to enquire into <it’s> their application; to see that <it> they be not <distributed> wasted among the venal and corrupt <to sap> for the purpose of <sapping> undermining the<ir> civil rights of the givers, <of overbearing them with military force> <power> <by diverting them> nor yet <applied> be diverted to the support of standing armies <for the purpose of overbearing these rights by military> inconsistent with <domestic quiet …> their freedom and subversive of <our> their quiet. to propose therefore as this resolution does that the monies given by the colonies shall be subject to the dispos<ition>al of parliament alone, is to propose that they shall <surrender up> <give away> relinquish this right of enquiry, and <to> put it in the power of others to render their gifts ruinous in proportion as they are liberal.
                        That this privilege of giving or of witholding our monies is an important barrier against <an> the undue exertion of prerogative, which if left altogether without controul <might> may be exercised to our great oppression; <and that is also> and all history shews <it’s> how efficacious is it’s intercession for redress of grievances and reestablishment of rights and how improvident would be the surrender of so powerful a mediator.
                        
                        <We are farther of opinion> We are <farther> of opinion That the proposition contained in this resolution is <uncandid> unreasonable <unequal> and insidious: <uncandid> unreasonable <unequal>, because if we declare we accede to it, we declare <in absolute terms> without reservation we will purchase the favor of parliament <and leave the price of that purchase to be fixed by the sellers alone> <without> not knowing at the same time at what price they will please to estimate their favor; it is insidious, because <a colony> <any> individual colonies <on refusal of any proferred sum> having bid and bidden again till <it> they find<s> the <height of parliamentary> avidity of the seller unattainable by all <it’s> their powers, <are> are then to return into opposition <single and unsupported> divided from <its> their sister colonies <having> <being> <in the mean time been taken> <being artfully> whom the minister <shall> will have previously detached <from the Union> by <acceptance> a grant of easier terms, <or deluded into inactivity by keeping up> <into> <a definitive answer> <by delaying of the definitive answer> or by an artful procrastination of a definitive answer.
                        That the suspension of the exercise of their pretended power <to> <tax> <levy taxes> of taxation being expressly made commensurate with the <duration> continuance of our gifts, <in order> these must be perpetual to make that so: <and experience has invariably proved that to render a governing power perpetually independent it is not the best method of preserving the friendship and good offices of any part of government to render it independent by vesting it with perpetual revenue and> whereas no experience has shewn that a gift of perpetual revenue secures a perpetual return of duty or of <good> kind dispositions. on the contrary the parliament itself, <with a wisdom we mean to imitate> <worthy imitation> <prudently> <cautiously> wisely attentive to this <circumstance> observation are in the established practice of granting their own money <but> from year to year only.
                        <We are of opinion that even fair terms could hardly be accepted by freemen, when attended with circumstances so insultive> <cirstances>
                        Tho desirous and determined to consider in the most dispassionate <light> view every advance towards reconciliation made by the British parliament, let our brethren of Britain reflect what <must> would have been the sacrifice to men of free spirits, <to accept> had even fair terms <been> been proferred as these were with <the most irritating> circumstances of insult and defiance. a proposition to give our money, <when> accompanied with large fleets and armies  seems addressed to our fears rather than to our freedom. <let> <Britons> <our brethren of Britain> <reflect> with what patience <they> would they have received articles of treaty from any power on earth when <sent by such messengers> <plenipotentiaries> borne <by> on the point of a bayonet by <the hands of> military plenipotentiaries? <on the point of a bayonet.)
                        We think <that> the attempt<s> <alike unaccountable and> unnecessary and unaccountable to raise upon us by force or by threats our proportional contributions to the common defence, when all know, and themselves acknoledge<d> we have <ever freely and> fully <given those> contribut<ions>ed whenever called <upon as> to contribute in the character [of] freemen <is one among> <should be><a plain proof, among many others, that not the obtaining this but the reducing us to their absolute dominion was> <not> <the ultimate end of Parliamentary> <object of parliament>
                        We are of opinion it is not just that the colonies should <make any> <oblige themselves to stipulate> be required to oblige themselves to other contributions while Great Britain possesses a monopoly of their trade. this <is of> does of itself lay them under <a> heavy contribution <levied on them>. to demand therefore an<other> additional Contribution <by way> in the form of a tax is to demand the double of their equal proportion. <we conceive no reason> if we are to contribute <proportionably> equally with the other parts of the empire, let us equally with them enjoy <with them equal rights of> free commerce with the whole world. but while the restrictions on our trade shut <up> to us the resources of wealth <we cannot bear> <it> is it <un>just we should <be expected to> bear all other burthens equally with those <who> to whom <are under no restrictions> <have> every resource is open?
                        We conceive that the Brit. parliament has no right to intermeddle with our provision<s> for the support of civil government, or administration of justice. <that> th<at>e provisions <have been made in such manner as to> <we have already> we have made are such as please ourselves, they answer the substantial purposes of government and of justice, and other purposes than these should not be answered. we do not mean <to burthen> that our people <should> shall be burthened with <heavy and> oppressive taxes to provide sinecures for the <drones of creation> <ministerial partisans> the idle or wicked under color of providing for a civil list. <but> while parliament pursue <their unmolested> their plan of civil government within their own jurisdiction we also hope to pursue ours <also> without molestation.
                        
                        We are of opinion the proposition is altogether unsatisfactory, because <the parliament> it imports only a suspension, not a renunciation of the right to tax us; because as it <is> does not propose<d> to repeal the several acts of parliament passed for the purposes of restraining the trade and altering the form of government of the Eastern colonies; extending the boundaries, and changing the government and religion of Quebec; enlarging the jurisdiction of the courts of admiralty and viceadmiralty; taking from us the rights of trial by jury of the vicinage in cases affecting both life and property; <exempting the murderers of colonists from legal trial> transporting us into other countries to be tried for criminal offences; exempting by mock-trial the murderers of colonists from punishment; and <for> quartering soldiers on us in times of profound peace. nor do they renounce the power of suspending our own legislatures and of legislating for us themselves in all cases whatsoever. <So far indeed from repealing the injurious acts of parliament beforementioned they pass others at the same time equally injurious>, On the contrary to shew they mean no<t to> discontinu<e>ance <of their exercise> of injur<ies>y <at the very time of making their proposition> they <are> pass<ing> acts at the very time of <making> holding out this proposition, for restraining the commerce and fisheries of the provinces of New England and for interdicting <in general> the trade of other colonies with all foreign nations. this <proof is> proves unequivocaly <of what we may expect in future> they mean not <no discontinuance of> to relinquish <this usurpation> the exercise of indiscriminate legislation over us.
                        Upon the whole
                        This proposition seems to have been held up to the world to deceive <them> it into a belieif that <the colonies are unreasonable> that there was no matter in dispute between us but the single circumstance of the mode of levying taxes, which mode as they are so good as to give up to us of course that the colonies are unreasonable if they are not thereby perfectly satisfied: whereas in truth our adversaries not only still claim a right of demanding ad libitum and of taxing us themselves to the full amount of their demands if we do not fulfill their pleasure, which leaves us without any thing we can call property, but what is of more importance and what they keep in this proposal out of sight as if no such point was in contest, they claim a right of altering all our charters and established laws which leaves us without the least security for our lives or liberties. the proposition seems also calculated more particularly to lull into fatal security our well affected fellow subjects on <that>  the other side the water <into a fatal security> till time should be given for the operation of those arms which a British minister pronounced would instantaneously reduce the “cowardly” sons of America to unreserved submission. but when the world reflects how inadequate to justice are the<se> vaunted terms <offered>, when it attends to the rapid and bold succession of injuries which <for the space> during a course of 11. years have been aimed at these colonies <by a wicked administration>, when it reviews the pacific and respectful <applications> <complaints> expostulations which during that whole time have been <made> the sole arms we opposed to <their usurpations> them, when it <considers> observes that our complaints were either not heard at all, or were answered with new and accumulated injury, when it <considers> recollects that the minister himself declared <from the beginning> on an <former> early occasion he would never cease till America was at his feet, and that an avowed partisan of ministry <has> has more lately <…> denounced against America the dreadful sentence ‘Delenda est Carthago,’ that this was done in the presence of a British senate and being unreproved by them <we> must be <considered> taken to be <as approved> their own sentiment; when it considers the great armaments <by sea and land> with which they have invaded us <by sea and land>, and the circumstances of cruelty with which the<se>y have commenced and prosecuted hostilities; when these things we say are laid together and attentively considered, can the world be deceived <by the artifices of a ministry> into an opinion that we are unreasonable, or can it hesitate to beleive with us that nothing but our own exertions <can> may defeat the ministerial sentence of <…> death or submission <to>.
                    